Citation Nr: 1802577	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montrose, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on May 19, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the VA Medical Center (VAMC) in Montrose, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

At the time of the Veteran's treatment provided at St. Luke's Cornwall Hospital (St. Luke's) on May 19, 2016, a VA facility was feasibly available to provide emergency treatment.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized non-VA medical treatment received at St. Luke's on May 19, 2016, have not been met.  38 U.S.C. § 1728 (2012); 38 C.F.R. § 17.120 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54

Under 38 U.S.C. § 1728 and 38 C.F.R. § 17.120, to the extent allowable, payment or reimbursement of the expenses of emergency treatment not previously authorized in a private or public (or Federal) hospital not operated by VA will be authorized under the following circumstances:

(a) For veterans with service-connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reason enumerated in § 17.47(i)(2); and

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

Analysis

In his March 2017 substantive appeal, the Veteran contends that payment or reimbursement for the medical services at issue is warranted because he was in severe pain and believed his life was in danger, and therefore, he rushed to the emergency room at St. Luke's on May 19, 2016, because it was the nearest feasible facility available.  According to the Veteran's November 2016 notice of disagreement, this hospital is demanding that the Veteran pay for such services.

There is no indication that the Veteran's private treatment at St. Luke's on May 19, 2016, was authorized by VA in advance of this particular treatment or within 72 hours thereafter.

As discussed above, 38 U.S.C. § 1728 applies where, among other criteria, a veteran sought emergency treatment for any disability and has a total disability permanent in nature from a service-connected disability.  Here, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in an October 2009 rating decision.  The award was made effective March 17, 2006 and it is considered permanent and total.  As such, 38 U.S.C. § 1728, which governs payment where a veteran is in receipt of total compensation, applies in this case.

The Veteran asserts that on Thursday morning, May 19, 2016, his pain had progressed to a point where it was unbearable, and thus, treatment at St. Luke's, which is the medical facility closest to his residence, was necessary because, as a prudent layperson, he believed his life was in danger.  Resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran was experiencing a condition of such a nature (severe abdominal pain) that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Two of the three elements of the claim are met.  However, this case turns on whether a VA or other federal facility/provider was feasibly available to treat the Veteran on May 19, 2016.

The evidence shows that the Veteran sought treatment on May 19, 2016, at 9:41 A.M., at St. Luke's in Newburgh, New York, where a nurse in the emergency department noted a chief complaint of lower abdominal pain for four days.  At 10:05 A.M., the nurse noted that the Veteran was in no acute distress.  He was treated by an emergency physician who obtained imaging studies for abdominal pain.  The physician prescribed pain medication and noted the primary impression of diverticulitis of the intestine, and the Veteran's condition was noted to be stable when he departed the hospital at 3:02 P.M. later that day.

The Board notes that the evidence shows that he had been experiencing abdominal pain for four days and could have sought treatment at the VA Castle Point campus, a facility with which the Veteran is familiar (at least in part, because he has sought treatment there prior to the day in question), at any point during those four days including on the day at issue here.  Furthermore, the evidence shows that the Veteran was a walk-in, who was transported by a private vehicle, and not an emergency vehicle.

According to Google Maps, the VA facility closest to the Veteran's Newburgh, New York, address is the Castle Point campus of the VA Hudson Valley Health Care System, which is approximately 8.3 miles away, while St. Luke's is about 4.5 miles away from the Veteran's address.  The evidence shows that the Veteran has sought treatment in the past at the Castle Point campus, to include emergency room treatment on November 26, 2016.  See December 2016 Veteran statement.

Given the evidence showing that a VA facility was available and located only about four miles farther from the Veteran's address than St. Luke's, the Board finds that a VA facility was feasibly available to treat the Veteran's severe abdominal pain on May 19, 2016.  There is no indication that seeking emergency treatment at the VA Castle Point campus would not have been reasonable, sound, wise, or practicable, given its proximity to the Veteran's residence and despite any of the Veteran's assertions otherwise, including having to travel over a bridge to reach that VA facility; or that the Veteran would have been refused treatment, as the Veteran has received emergency treatment at that such facility.  Because all of the conditions necessary for medical payment or reimbursement have not been met, the preponderance of the evidence is against the claim; there is no further doubt to be resolved; and medical payment/reimbursement is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at St. Luke's Cornwall Hospital on May 19, 2016, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


